Citation Nr: 0009413	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as headaches and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in June 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claim of entitlement to service connection for residuals of a 
head injury, claimed as headaches and dizziness.  Such action 
was followed by the veteran's submission of a timely filed 
notice of disagreement in June 1995 and a substantive appeal 
in August 1995.  In his substantive appeal, the veteran 
requested to appear personally at a hearing before a Member 
of the Board, and it was noted further that he would appear 
for a hearing before a hearing officer of the local VA 
office.  

While the record reflects that the veteran was afforded a 
hearing before the RO's hearing officer in March 1999, during 
which the hearing officer noted that, if the benefit sought 
could not be granted, then the veteran's case would be 
docketed for a hearing before the Board, the record does not 
indicate that any further action was taken by the RO to 
afford the veteran his requested travel board hearing.  
Moreover, the Board, in an attempt to clarify the veteran's 
wishes, attempted to contact him by letter in February 2000, 
but no response was received.

Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for completion of the following actions:


The veteran is to be afforded a hearing 
before the Board, sitting at New York, 
New York, pursuant to his request 
therefor of August 9, 1995.


The Board does not intimate any opinion as to the merits of 
the issue presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




